Name: 2014/777/EU: Commission Implementing Decision of 5 November 2014 concerning the transfer of fishing opportunities from Category 8 to Category 7 and their reallocation to Member States in the Mauritanian EEZ
 Type: Decision_IMPL
 Subject Matter: fisheries;  Africa;  European construction
 Date Published: 2014-11-08

 8.11.2014 EN Official Journal of the European Union L 325/24 COMMISSION IMPLEMENTING DECISION of 5 November 2014 concerning the transfer of fishing opportunities from Category 8 to Category 7 and their reallocation to Member States in the Mauritanian EEZ (2014/777/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1006/2008 of 29 September 2008, concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters (1), and in particular Article 10(4) thereof, Whereas: (1) Council Regulation (EU) No 1259/2012 (2) fixes the allocation among Member States of the fishing opportunities obtained under the Fisheries Partnership Agreement between the European Union and the Islamic Republic of Mauritania. (2) Article 1(1)(h) stipulates that the fishing opportunities in Category 8 Non-freezer pelagic vessels may in case of non-utilisation be transferred to Category 7 Pelagic freezer trawler according to the method of allocation of that category. (3) On 28 August 2014, Ireland confirmed to the Commission that it will not make full use of the fishing opportunities allocated to it in Category 8. (4) All the conditions for reallocation of non-utilised fishing opportunities laid down in Article 10 of Regulation (EC) No 1006/2008 in combination with the provisions of Article 1(1)(h) of Regulation (EU) No 1259/2012 are fulfilled, HAS DECIDED AS FOLLOWS: Sole Article The fishing opportunities of Category 8 and notably the 15 000 tonnes of catch limits are transferred and reallocated to the following Member States according to the allocation key as defined in Article 1(1)(g) of Regulation (EU) No 1259/2012 for Category 7 for the period from 1 October 2014 to 15 December 2014, end of the current protocol. Germany 810 tonnes France 169 tonnes Latvia 3 478 tonnes Lithuania 3 719 tonnes Netherlands 4 038 tonnes Poland 1 685 tonnes United Kingdom 550 tonnes Ireland 551 tonnes Done at Brussels, 5 November 2014. For the Commission, On behalf of the President, Lowri EVANS Director-General for Maritime Affairs and Fisheries (1) OJ L 286, 29.10.2008, p. 33. (2) Council Regulation (EU) No 1259/2012 of 3 December 2012 on the allocation of the fishing opportunities under the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Islamic Republic of Mauritania for a period of two years, and amending Regulation (EC) No 1801/2006 (OJ L 361, 31.12.2012, p. 87).